      Case
       Case4:20-cv-00050-BMM
            4:20-cv-00050-BMM Document
                               Document30-1
                                        31 Filed
                                            Filed09/14/20
                                                  09/14/20 Page
                                                            Page11ofof11




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

NATHAN and SAIBEEN ACORD,               Cause No. 4:20-cv-00050-BMM-JTJ

                  Plaintiffs,

      v.                                    ORDER GRANTING MOTION TO
                                                CONTINUE HEARING
OPEN MORTGAGE, LLC,                           ON MOTION TO DISMISS

                  Defendant.


      Plaintiffs have moved this Court for an Order Continuing Hearing on

Defendant’s Motion to Dismiss. Having read Plaintiffs’ motion, there being no

objection from Defendant, and finding good cause therefor,

      IT IS HEREBY ORDERED that the hearing on Defendant’s Motion to

Dismiss will be held on the 2 8 t h day of September, 2020, at 10:00 a.m.




                                        1
